DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been presented for examination.
Claims 1-10 are allowed.

Response to Arguments
Applicant’s arguments/amendments, see remarks pg. 12 paragraph 2 and pg. 13 paragraph 1, filed 01/08/2021, with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to the claims.  The rejection of claims 1-10 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims, the closest pertinent prior art of record Kitamura et al. (US 20130181983), hereinafter Kitamura, teaches a three-dimensional model generating method comprising:
generating, via a calculator ([0076] “The personal computer to be used is equipped with an input unit, a display such as a liquid crystal display, a GUI (Graphical User Interface) function unit, a CPU and the other dedicated processing units, a semiconductor memory, a hard disk, a disk drive, an interface unit, and a communication interface unit, as necessary. The input unit may be a keyboard, a touchscreen, or the like. The GUI function unit is a user interface for combining the input unit and the display unit.”), a first three-dimensional model based on measurement data, the measurement data including measurement point group data obtained by measuring a measured object having a plurality of plane elements, a type of the plane elements, and geometric values of the plane elements (Fig. 1 and [0074] “A point cloud data processing device 100 extracts features of an object based on point cloud data thereof and generates a three-dimensional model based on the features. The point cloud data is obtained by a three-dimensional position measuring device (three-dimensional laser scanner) or a stereoscopic image information obtaining device.”);
generating, via the calculator, a three-dimensional sweep element the three-dimensional-sweep element representing a linear extension of the first three-dimensional model and includes a plane element of the first three-dimensional model ([0081] “The local flat plane calculating unit 101c calculates a local flat plane in the local area (step S204). In this calculation, an equation of a local flat plane is obtained from three-dimensional coordinates of each point in a target local area (local flat plane fitting).” And [0105] “First, the flat planes 132 and 131 are extended, and a line 134 of intersection thereof is calculated. The line 134 of the intersection is used as a contour that is estimated”) and a plurality of candidate plane elements that were generated additionally from the first three-dimensional model, and the three-dimensional sweep element is based on the measurement data ([0082] “The calculation is repeated so as to be performed on the entirety of the point cloud data by sequentially forming a local area, whereby normal vectors, a local flat plane, and a local curvature, of each of the local areas are obtained.”);
The image to be displayed on the image display device 109 includes an image of an object represented by planes that are obtained by the processing in the plane labeling unit 102”),
wherein the generating of the three-dimensional sweep element includes:
receiving, by the calculator and from an input device, a first plane element for generating the three-dimensional sweep model element, among the list of the plane model elements, the first plane element being a sweep base plane ([0148] “The plane selecting unit 113 is used for selecting the position to be calculated for a contour by a user. For example, in the example shown in FIG. 9A, when a user controls the instruction input device 110 in FIG. 1 and selects the wall surfaces 162 and 163, the instruction is recognized by the input instruction receiving unit 111 and is then recognized by the plane selecting unit 113. After the plane selecting unit 113 recognizes the instruction of the user, it sends data for identifying the selected wall surfaces 162 and 163 to the contour calculating unit 105.”);
generating, by the calculator and using the measurement data, the plurality of candidate plane elements that are not included in the list of plane elements ([0082] “The calculation is repeated so as to be performed on the entirety of the point cloud data by sequentially forming a local area, whereby normal vectors, a local flat plane, and a local curvature, of each of the local areas are obtained.”);
selecting, by the calculator, a second plane element for the three-dimensional sweep element, among the plurality of candidate plane elements ([0148] “The plane selecting unit 113 is used for selecting the position to be calculated for a contour by a user. For example, in the example shown in FIG. 9A, when a user controls the instruction input device 110 in FIG. 1 and selects the wall surfaces 162 and 163”);
A structure of the contour calculating unit 105 in FIG. 1 for performing the first calculation method is shown in FIG. 7A. In this case, the contour calculating unit 105 includes a connecting plane calculating unit 141 that has an adjacent plane extending unit 142 and a line of intersection calculating unit 143. The adjacent plane extending unit 142 extends a first plane and a second plane that are adjacent to each other. The line of intersection calculating unit 143 calculates a line of intersection of the first plane and the second plane that are extended.” And [00130] “The plane selecting unit 113 is used for selecting the position to be calculated for a contour by a user. For example, in the example shown in FIG. 9A, when a user controls the instruction input device 110 in FIG. 1 and selects the wall surfaces 162 and 163, the instruction is recognized by the input instruction receiving unit 111 and is then recognized by the plane selecting unit 113. After the plane selecting unit 113 recognizes the instruction of the user, it sends data for identifying the selected wall surfaces 162 and 163 to the contour calculating unit 105.”); and
generating, via the calculator, a second three-dimensional model based on the three-dimensional sweep element and the first three-dimensional model (Figs. 11A and 11B and [0140] “For example, in a case of calculating contours that connect four corners of a ceiling portion of a room, an intersection point of two wall surfaces and a ceiling surface is calculated at four portions by using the above-described method. Then, by connecting the intersection points of the four potions, straight contours that separate the ceiling and the wall surfaces are obtained.” Examiner notes that each new contour calculation corresponds to an updated 3D model or “second three-dimensional model.” In other words, the method begins 
wherein the second three-dimensional model is different from the first three-dimensional model, and includes additional planar elements more than the first three-dimensional model (Figs. 11A and 11B and [0140] “For example, in a case of calculating contours that connect four corners of a ceiling portion of a room, an intersection point of two wall surfaces and a ceiling surface is calculated at four portions by using the above-described method. Then, by connecting the intersection points of the four potions, straight contours that separate the ceiling and the wall surfaces are obtained.” Examiner notes that the first generated surface corresponds to the first three-dimensional model and the addition of more surfaces corresponds to a second three-dimensional model including additional planar elements more than the first three-dimensional model.), and
wherein the candidate plane elements are generated in an area at which data for the first three-dimensional model did not exist (0082] “The calculation is repeated so as to be performed on the entirety of the point cloud data by sequentially forming a local area, whereby normal vectors, a local flat plane, and a local curvature, of each of the local areas are obtained.” Examiner notes the subsequent planes are obtained using points in areas different from the first, therefore the subsequent plane elements are generated in an area at which data for the first three-dimensional model did not exist).
Kitamura does not appear to explicitly disclose displaying lists of elements.
feature list 300, FIG. 10,” Examiner notes that the 3D image is shown in the window labeled “Part View” of Fig. 10.).
The references individually or in combination do not teach “wherein the generating of the three-dimensional sweep element includes: … defining a contour line between the first plane element and the second plane element using linear intersections between the first plane element and the second plane element, defining a direction and a distance in which the sweep base plane is to be displaced, and generating the three-dimensional sweep element using the first plane element, the second plane element, the defined contour line, and the direction and distance of displacement of the sweep base plane; and generating, via the calculator, a second three-dimensional model based on the three –dimensional sweep element and the first three-dimensional model” in combination with the remaining limitations of the claim. It is for these reasons the claimed invention overcomes the prior art.
Regarding dependent claims, they are allowable at least for depending from their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. ("A framework for 3D model reconstruction in reverse engineering." Computers & Industrial Engineering 63.4 (2012): 1189-1200.) teaches a sweep feature created by sweeping a 2D profile along a spatial path (pg. 1193 col. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/J.E.J./Examiner, Art Unit 2128    

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128